Citation Nr: 0727853	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for viral meningitis 
and/or encephalitis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a chronic 
disability involving memory loss. 

7.  Entitlement to service connection for a chronic 
disability involving muscle weakness.

8.  Entitlement to service connection for a back disorder. 

9.  Entitlement to service connection for asbestosis.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1976, and had additional service with the Alabama 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The Board will now adjudicate the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The remaining issues, however, are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss had its onset in 
service.

2.  The veteran's tinnitus had its onset in service.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

In this case, the veteran's service medical records show that 
he developed a bilateral hearing loss disability for VA 
purposes while on active duty.  An enlistment examination 
report dated in February 1964 notes that a whispered voice 
test was 15/15 bilaterally.  Thus, the Board must presume 
that the veteran entered service with normal hearing in each 
ear.  38 U.S.C.A. §§ 1111, 1137.

However, audiometric testing during a periodic examination in 
June 1974 clearly shows a bilateral hearing loss disability 
for VA purposes.  Audiometric testing in the right ear 
revealed a 40-decibel loss at the 500 Hz level, a 25-decibel 
loss at the 1000 Hz level, a 30-decibel loss at the 2000 Hz 
level, and a 60-decibel loss at the 4000 Hz level.  Testing 
in the left ear revealed a 35-decibel loss at the 500 Hz 
level, a 30-decibel loss at the 1000 Hz level, a 25-decibel 
loss at the 2000 Hz level, and an 85-decibel loss at the 4000 
Hz level.  

In short, these findings show that three of the frequencies 
in each ear are greater than 26 decibels.  As such, this 
report demonstrates that the veteran developed a bilateral 
hearing loss disability for VA purposes in service, which is 
consistent with the veteran's claim of noise exposure while 
serving as a gunner on a tank.  A VA audiological evaluation 
report dated in February 2003 also confirms that the veteran 
has a current hearing loss disability.  See 38 C.F.R. 
§ 3.385.  Therefore, since the evidence shows that the 
veteran's bilateral hearing loss had its onset in service, 
service connection for bilateral hearing loss is granted.  

II.  Service Connection for Tinnitus

The record shows that the veteran was treated for Meniere's 
syndrome in July 1961, prior to service.  Meniere's syndrome 
is defined as hearing loss, tinnitus (ringing in the ears), 
and vertigo resulting from nonsuppurative disease of the 
labyrinth with the histopathologic feature of endolymphatic 
hydrops.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 489 (28th ed. 1994).  However, since the 
veteran's February 1964 enlistment examination report makes 
no reference to Meniere's syndrome or tinnitus, the Board 
will presume that he entered service in sound condition.  38 
U.S.C.A. §§ 1111, 1137.

The first documented complaints of tinnitus are contained in 
the February 2003 VA audiological evaluation report.  There 
is also no medical opinion of record specifically relating 
the veteran's tinnitus to service.  Nevertheless, the fact 
that the veteran has a bilateral hearing loss disability as a 
result of inservice acoustic trauma, the evidence raises a 
reasonable doubt as to whether his tinnitus is also related 
to that same acoustic trauma.  Although hearing loss and 
tinnitus are separate disabilities, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).

With respect to the doctrine of reasonable doubt, the Court 
has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Therefore, with resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
bilateral tinnitus is warranted.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  According, service connection for tinnitus is 
granted. 

As a final matter, the Board finds a discussion of whether 
there has been compliance with the provisions of the Veterans 
Claims Assistance Act of 200 to be unnecessary in light of 
the complete grant of benefits sought on appeal with respect 
to the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2005).

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims of entitlement to 
service connection for viral meningitis and/or encephalitis, 
gastroesophageal reflux disease, a chronic disability 
involving memory loss, a chronic disability involving muscle 
weakness, a back disorder, hypertension, and asbestosis.

I.  Viral Meningitis and/or Encephalitis, 
Gastroesophageal Reflux Disease, Memory Loss, 
Muscle Weakness, and a Back Disorder

The veteran's service medical records show that he was 
hospitalized in August 1971 for an infectious illness, which 
may have been either viral meningitis or encephalitis.  In 
his application for VA benefits, submitted in October 2002, 
the veteran claimed that he suffers from residuals of 
meningitis and/or encephalitis, to include gastroesophageal 
reflux disease, memory loss, muscle weakness, and back pain. 

A VA general medical examination performed in January 2003 
lists diagnoses of (1) viral encephalitis, (2) memory 
disturbance secondary to viral encephalitis, (3) motor 
weakness in lower extremities secondary to viral 
encephalitis, (4) chronic low back pain secondary to viral 
encephalitis, (5) hypertension, and (6) gastroesophageal 
reflux.  Thus, this report clearly supports the veteran's 
claim.

However, an August 2003 medical report from H.M., M.D., notes 
that there is no medical evidence to support the veteran's 
claim that he has memory loss, hypertension, muscle weakness, 
reflux, or chronic low back pain as result of viral 
encephalitis which he experienced in August 1971.  

Simply stated, the record contains conflicting medical 
evidence as to whether the veteran has a residual disability 
due to inservice treatment for viral meningitis and/or 
encephalitis.  Moreover, the problem with these opinions is 
that there is no evidence that either physician reviewed the 
veteran's claim file prior to rendering an opinion.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the facts alleged 
by the veteran)

Nevertheless, the January 2003 VA examination report is 
sufficient to trigger VA's duty to secure a medical opinion 
on the question as to whether the veteran's complaints 
involving gastroesophageal reflux, memory loss, muscle 
weakness, and back pain are related to his viral encephalitis 
for which he received treatment in 1971. See 38 U.S.C.A.   § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination is 
therefore needed to resolve this issue.

II.  Hypertension

The veteran claims that he developed hypertension either in 
service or after service as a result of his viral meningitis 
and/or encephalitis.  However, additional development is 
needed before it can adjudicate this claim.

The term hypertension means that the diastolic blood pressure 
is predominantly 90 millimeters (mm) or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

Hypertension may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A 
compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

In this case, the veteran's service medical records show a 
single elevated blood pressure reading of 126/100 in June 
1974.  However, this is the only elevated blood pressure 
reading in service, and a diagnosis of hypertension was not 
documented until September 1994.  Nevertheless, it is unclear 
whether this single elevated blood pressure reading in 
service was merely an isolated finding as opposed to evidence 
of the initial onset of hypertension.  See 38 C.F.R. § 
3.303(b) (for the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   Therefore, a medical 
opinion addressing this issue would be helpful prior to 
adjudication of the claim. 

III.  Asbestosis

The veteran claims that he developed a respiratory disorder 
due to having been exposed to asbestosis while on active 
duty.  There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In this case, there is conflicting evidence as to whether the 
veteran has asbestosis.  In support of his claim, a September 
1994 report from L.M., M.D., lists a diagnostic impression of 
pulmonary asbestosis, while a September 1999 report from 
J.B., M.D., notes that X-rays performed in June 1999 show 
findings consistent with asbestosis.  However, more recent 
chest X-rays performed during the January 2003 VA examination 
show no significant abnormality in either lung.  Therefore, 
the examiner declined to provide a diagnosis concerning a 
respiratory disorder. 

In light of these conflicting findings, a VA examination 
would be helpful to determine whether or not the veteran has 
asbestosis or an asbestos-related disease.  If asbestos or an 
asbestos-related disease is found to be present, an opinion 
should also be provided as to whether any such diagnosis is 
related of exposure to asbestos in service as opposed to any 
post-service exposure.  McLendon, 20 Vet. App. at 80-82.

According, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he suffers from any residuals of 
meningitis and/or encephalitis for which 
he was treated in 1971.  All necessary 
studies and tests should be conducted.  
The veteran's claims file should be made 
available to the examiner for review.  
Following an examination of the veteran 
and a review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran currently suffers from 
residuals of meningitis and/or 
encephalitis, to include:  (1) memory 
disturbance, (2) motor weakness in his 
lower extremities, (3) chronic low back 
pain, and (4) gastroesophageal reflux.  A 
complete rationale should be provided for 
all opinions expressed.

2.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether his hypertension had its onset 
either in service or during the one-year 
presumptive period after service.  It is 
imperative that the VA examiner review 
the pertinent medical records and other 
documents in the claims file.  After 
reviewing the claims file, the VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's hypertension had its onset 
either in service or within one year of 
his separation from active duty in August 
1976, or that it is etiologically related 
to service.  In doing so, the examiner 
should note the elevated blood pressure 
reading of 126/100 in June 1974.  A 
complete rationale should be provided for 
all opinions expressed.

3.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has asbestosis or an asbestos-
related disease as a result of exposure 
to asbestos in service between February 
1964 to August 1976 (as opposed to post-
service asbestos exposure).  All 
necessary studies and tests should be 
conducted, including radiographs to 
determine whether the veteran has 
asbestos or an asbestos-related disease.  
The veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to the following 
questions:

(a) whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran has asbestosis or an 
asbestos-related disease;

(b) if so, whether it is at least as 
likely as not that his asbestosis or 
asbestos-related disease is related to 
exposure to asbestos while on active duty 
between February 1964 and August 1976 as 
opposed to any other exposure after 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


